Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This office action is in response to the amendment field on March 11, 2021.

Claims 1-20 are pending  

	 EXAMINER'S AMENDMENT

2.	An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner's amendment was given in a telephone interview with Jim Liang (Attorney of Record, Reg. No. 51,945) on 03/22/2021.
The application has been amended as follows: 
Please delete, Specification paragraph [0001] and 
  insert,  -- [0001]	This application is related to U.S. Application No. 16/392,755, filed concurrently, with Attorney Docket No. 406081-US-NP, and to U.S. 
 

Allowable Subject Matter

Claims 1-20 are allowed.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC M WOO whose telephone number is (571)272-4043.  The examiner can normally be reached on 9:00 to 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/ISAAC M WOO/Primary Examiner, Art Unit 2163